Citation Nr: 1309493	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  05-10 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability, to include rheumatoid arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to June 1984.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for a bilateral knee condition, a bilateral ankle condition, arthritis of the left foot, arthritis of both hands, ulcers and gastroesophageal reflux disease (GERD), headaches, bilateral hearing loss, tinnitus, and posttraumatic stress disorder (PTSD).  In November 2003, the Veteran submitted a notice of disagreement with all of the denials but headaches.  He subsequently perfected his appeal in March 2005.

While the Veteran did request a video conference hearing on his March 2005 VA Form 9, in a subsequent communication received in June 2009, he withdrew his request for a Board hearing.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2012).

In September 2009, the Board denied the Veteran's claims of entitlement to service connection for ulcers and GERD, PTSD, an acquired psychiatric disability, a right ankle disability, a left ankle disability, a left knee disability, a left foot disability, and a right hand disability and remanded his claims of entitlement to service connection for a right knee disability, a bilateral hearing loss disability, a tinnitus disability, and a left hand disability to the Appeals Management Center (AMC).  In December 2010, the Board denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus and again remanded his claims of entitlement to service connection for a right knee disability and a left hand disability to the AMC for further evidentiary development, including obtaining a new VA examination for both disabilities.  

In June 2012, the Board denied the Veteran's claim of entitlement to service connection for a left hand disability and remanded his claim for service connection for right knee disability to obtain an addendum medical opinion from the VA examiner, who conducted a January 2011 VA examination. The Board is obligated by law to ensure that the AMC complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the record reflects that the AMC obtained an addendum medical opinion in August 2012 from the VA examiner who conducted the January 2011 VA examination.  The claim was then readjudicated in a December 2012 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and the matter is once again before the Board.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's current right knee disability, to include rheumatoid arthritis, is the result of a disease or injury during active duty service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service and arthritis may not be presumed to be. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Prior to the initial adjudication of the Veteran's claim, a letter dated in January 2003 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio at 187.

Additionally, a letter dated in November 2007 informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and VA examination reports are in the file.  Private treatment records have been obtained to extent possible.  The Veteran has at no time referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

VA has also provided the Veteran with a VA examination to address his right knee disability in January 2011.  The results from that examination have been included in the claims file for review.  In August 2012, an addendum opinion was provided that addressed the Veteran's contention that his current osteoarthritis in the right knee was related to his jumping out of planes in service.  Based on a review of the claims file and a thorough examination of the Veteran, the examiner provided an opinion that was supported by sufficient rationale in the January 2011 VA examination report and in the August 2012 addendum.  Therefore, the Board finds that the January 2011 examination with August 2012 addendum is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Merits of the Claim

The Veteran contends that his current right knee disability is the result of his military service.  Specifically, he claims that he injured his right knee in service and that his current disability is the result of that in-service injury.  He, therefore, believes service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. § 1131.  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain diseases, such as arthritis, become manifest to a degree of 10 percent or more within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Initially, the Board notes that there is no indication that the Veteran was treated for or diagnosed with arthritis of the right knee within a year of service so as to support a grant of service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As such, the Veteran is not afforded the presumption of service connection for arthritis of the right knee.  See 38 C.F.R. § 3.307.

Notwithstanding the foregoing law and regulations pertaining to presumptive service connection, a veteran is not precluded from establishing service connection for diseases not subject to presumptive service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the Board will proceed with a decision on the issue of a left hand disability based on the holding in Combee.

With respect to the existence of a present disability, VA and private treatment records and VA examination reports show that the Veteran has been treated for and diagnosed with rheumatoid arthritis and osteoarthritis of the right knee. 

With respect to in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records show that he was treated in June 1979 for complaints of pain in his right knee due to a fall in the latrine the night before.  Physical examination revealed pre-patella edema and prescribed bed rest.  An x-ray of the right knee was negative for fracture, dislocation, or loose body found.  A June 1979 follow-up treatment noted shows that the Veteran presented with pain of the right knee over last nine days increased with running and marching. In addition, the Veteran argues that he aggravated his right knee injury multiple times from jumping out of planes during the remainder of his service.  Notably, the Veteran's Form DD-214 shows a Parachute Badge, confirming his reports of in-service jumps.

Although in-service injury and current disability have been established, as noted above, this is not sufficient to warrant service connection.  There still must be competent evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.

Here, the record contains conflicting medical opinions that address the question of an etiological relationship.  It is well established that the Board is within its province to weigh conflicting medical evidence.  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In a March 2002 letter from the Veteran's private chiropractor, Dr. R. S., he indicated that the Veteran's right knee arthritis could have been aggravated by jumping out of planes.  Dr. S.'s medical opinion appears to be based on the Veteran's reported history of multiple injuries from parachutes jumps during service.  While the service treatment records are absent for any right knee problems related to jump injuries, the Veteran did participate in parachute jumps and he is competent to attest that he injured his right knee during those jumps.  Medical opinions can be based on the reported medical history.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  However, to the extent that the Dr. S. stated that "someone with an arthritic condition, like [the Veteran's], jumping out of a plane and landing hard on the ground would likely cause their condition to rapidly advance from this activity," he does not cite to any of the medical evidence or clinical findings to support of this aspect of his opinion.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from the reasoned analysis that the medical professional provides in support of his/her opinion).  In this regard, the Board notes that Dr. S. failed discuss the 17-year gap between separation from service and the earliest post-service medical evidence of right knee problems.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).  Moreover, the x-ray evidence failed to demonstrate findings of arthritis until 2008.  To the Board, such a lengthy time period between the Veteran's in-service jumps and the first indication of arthritis does appear to be "rapid".  Given this inconsistency and other defects, Dr. S.'s medical statement has limited probative value in support of the Veteran's claim.  Id.; see also Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In contrast, the Board finds that the medical opinion provided the VA examiner from the report of a January 2011 VA examination with an August 2012 addendum is highly probative in this matter.  The VA examiner diagnosed the Veteran with right knee senescence osteoarthritis and concluded that this was not related to his military service, to include his in-service complaints and history of parachute jumps.  The examiner indicated that the Veteran's  1979 right knee injury resolved before discharge and that the Veteran had no right knee complaints for remainder of his service or for many years after discharge.  Notably, VA and private medical evidence does not show that the Veteran sought treatment for right knee problems until 2001.  This supports the examiner's conclusion.  The examiner also stated that he could not find that the Veteran sustained a chronic right knee disability as a result of airborne operations.  The examiner noted that in his 23 year history as medical professional attending to injuries incurred by personnel from Airborne Operations, he noted that a jump-related injury incurred by a parachutist would have treated by a medical professional and the injury would need to be cleared by the medical office prior to future jumps.  The service treatment records are absent of any complaints related to a jump injury and the Veteran has not asserted that he received any in-service treatment for a jump injury.  Moreover, the examiner further noted that the Veteran had similar arthritic symptoms in his left knee despite not having the same in-service injuries, indicating that the Veteran's arthritis was systemic not related to his isolated in-service right knee injuries.  The examiner also opined that the Veteran's current right knee complaints were more likely related to post-service intercurrent age-related changes.  Given these reasons, the examiner opined that it was less likely than not that the Veteran's current right knee disability is related to his period of service.

The Board finds that the VA examiner's medical opinion contained in the January 2011 VA examination report with the August 2012 addendum provides the most probative evidence with respect to the etiology of the Veteran's current right knee disorder.  In that regard, the VA examiner based his medical opinion on the findings from the service treatment records, which indeed showed no evidence of right knee problems following the June 1979 injury.  In addition, the VA examiner considered all the other relevant medical and lay evidence in the claims folder, including the Veteran's lay statements about injuries from parachute jumps and Dr. S.'s March 2003 medical statement.  The Board gives greater weight of probative value to the medical opinion from the VA examiner, because that opinion is based on a review of the entire claims folder and because the VA examiner provided a clear and thorough explanation in support his conclusion.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Board notes that the Veteran was previously examined in February 2008, January 2009, and January 2010.  However, these examinations do not provide adequate opinions and are insufficient to decide the claim.  Further, none of these examinations provided a positive nexus opinion to warrant a grant of service connection.

The only remaining evidence which purports to relate the Veteran's right knee disability to his military service consists of his own statements and those of his representative.  The Board finds that the appellant's assertions as to the complex medical matters must be afforded little probative weight in the absence of evidence that the appellant has had any medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Without medical training, the Veteran and his representative are simply not competent to opine on the etiology of his currently diagnosed right knee disability.  Notably, the diagnosis of arthritis is commonly demonstrated through the results of diagnostic and clinical testing, and do not contemplate initial symptoms capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Thus, there is no competent and probative medical evidence to provide a nexus between the Veteran's service and his current right knee disability.  Moreover, the VA examiner's opinion provides a great deal of medical evidence against such a link.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  However, there is no evidence that the Veteran has had any chronic right knee problems shown in-service or since service, or does the Veteran claim that he has.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013)(holding that service connection based upon continuity of symptomatology under 38 C.F.R. § 3.303(b) is limited to the condition lists under 38 C.F.R. § 3.309(a)).  Here, the first evidence of arthritis was not demonstrated until more than a decade after the Veteran's separation from service.  As such, the nexus element of Shedden cannot be met via continuity of symptomatology.

As explained above, the competent medical evidence of record does not demonstrate that there is a relationship between the Veteran's active duty service and his currently diagnosed right knee disability.  Although the Board notes the Veteran's current disability and in-service injuries, without evidence of a medical nexus, service connection cannot be granted.

Accordingly, the Board finds that the claim of entitlement to service connection for a right knee disability, to include rheumatoid arthritis, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for a right knee disability, to include rheumatoid arthritis, is denied.





____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


